United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-3314
                                    ___________

Donald W. Huffman,                     *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Larry Norris, Director, Arkansas       * Eastern District of Arkansas.
Department of Correction; John Byus,   *      [UNPUBLISHED]
Medical Director, Arkansas Department *
of Correction,                         *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: July 6, 1998

                               Filed: July 9, 1998
                                    ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                              ___________

PER CURIAM.

       Donald Huffman, an Arkansas inmate, appeals from the district court&s1 dismissal
of his 42 U.S.C. § 1983 claim following an evidentiary hearing before a magistrate

      1
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Henry
L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas.
judge. Huffman claimed that defendants denied him proper treatment for medical and
mental conditions, allowed their agents to assault him and forcibly inject him with drugs,
and harassed him in retaliation for his special medical needs. Having reviewed the
record, we conclude dismissal was proper because Huffman failed to offer evidence that
either defendant personally participated in or had knowledge of the alleged constitutional
violations. See Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995). Accordingly, the
judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-